DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The amended claim set was received 01/06/2022. It is noted the independent claim 1 was amended to contain subject matter that was not disclosed in the reference relied upon for the double patenting rejection, and therefore the double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-17, 19-21, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US 20180177499 A1) in view of Bass (US 20070073111 A1).
Saur teaches a surgical rib retractor (66), comprising: 
a) a housing (68); 

c) a first arm unit (76) coupled to the housing and configured to receive a first rib, wherein the first arm unit comprises: 
1) a first arm (112) that extends from a proximal end of the first arm to a distal end of the first arm along a first non-linear axis such that the first arm is cambered, wherein the first arm is a single, unitary part extending from the proximal end to the distal end (see Fig. 3A); and 
2) a first strut (184) coupled to the first arm and movable relative to the first arm in a first plane defined by the first arm; 
d) a second arm unit (78) coupled to the body and configured to receive a second rib, wherein the second arm unit comprises: 
1) a second arm (146) that extends from a proximal end of the second arm to a distal end of the second arm along a first non-linear axis such that the second arm is cambered, wherein the second arm is a single, unitary part extending from the proximal end to the distal end (see Fig. 3A); and 
2) a second strut (208) coupled to the second arm and movable relative to the second arm in a second plane defined by the second arm (see Fig. 1A) (claims 1 and 26),
wherein: the housing comprises a first shoulder (70);
the body comprises a second shoulder (74); 
the first arm unit is pivotably coupled to the housing at the first shoulder (see Fig. 1A); 
the second arm is unit pivotably coupled to the body by the second shoulder (see Fig. 1A); and 
the surgical rib retractor further comprises: 
a first arm actuator (80) constrained to be rotatable relative to the first shoulder and coupled to the first arm unit to pivot the first arm unit as the first arm actuator is rotated; and 
claim 2),
wherein the first arm further comprises a first slot and the second arm further comprises a second slot (see opening at tip of first and second arms and labelled diagram of Fig. 3A below) (claim 5),
a first plane defined by the first slot is not aligned with the plane defined by the first arm; and a second plane defined by the second slot is not aligned with the plane defined by the second arm (see labelled diagram of Fig. 3B below) (claim 6),
wherein the first plane is defined by the first slot and the second plane is defined by the second slot (see labelled diagram of Fig. 3B below) (claim 7),

    PNG
    media_image1.png
    409
    548
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    586
    635
    media_image2.png
    Greyscale

wherein the first strut is coupled to the first arm at the first slot and the second strut is coupled to the second arm at the second slot (see Fig. 3D) (claim 8),
configured such that when the first arm unit and the second arm unit are rotated from an insertion position to an engaged position: 
a) a distal end of the first arm is positioned adjacent to a distal end of the second arm in the insertion position (see Fig. 4); and 
claim 11),
configured such that when the first arm unit and the second arm unit are rotated from an insertion position to an engaged position: 
a) a distal end of the first arm is positioned adjacent to a distal end of the second arm in the insertion position (see Fig. 4); and 
b) a distal end of the first arm is positioned further away from a distal end of the second arm in the engaged position as compared to the insertion position (see Fig. 6A) (claim 12),
wherein: the housing defines an actuator guide opening (168); the body further comprises a drive gear (172), a ratchet gear (178), and a pawl arm (174) having a pawl (176) which is biased against the ratchet gear; and a drive actuator (84) configured to pivot the body relative to the housing (see Para. [0046]) (claim 13),
the drive actuator further comprising an actuation gear (170) and a knob (86), and wherein the actuator guide opening (168)is sized to accept the actuation gear (170) and align it with the drive gear for turning the drive gear (see Para. [0046]) (claim 14),
further comprising a pawl arm deflection portion (180) (claim 15),
the drive actuator further comprising an actuation key (182) configured to engage at least one of the first and second arm actuators for rotation (see Para. [0054]) (claim 16),
wherein: a) relative movement between the housing and body and 
b) relative movement between at least one of 
a) the first arm unit and the first shoulder or 
b) the second arm unit and the second shoulder comprises at least two directional components (see Para. [0054]) (claim 17),
wherein the first arm and the first strut are continuous (see Para. [0047]) (claim 19),
claim 20),
wherein the first strut comprises one or more rib engaging fingers (202A and 202B) (claim 21),
wherein the second arm and the second strut are continuous (see Para. [0047]) (claim 23),
wherein the second strut is flexible (see Para. [0047]) (claim 24),
wherein the second strut comprises one or more rib engaging fingers (226A and 226B) (claim 25),
and wherein a proximal end of the first arm is rotatably coupled to a portion of the housing and a distal end of the first arm is coupled to the first strut, and a proximal end of the second arm is rotatably coupled to a portion of the body and a distal end of the second arm is coupled to the second strut (claim 27), however fails to teach the second plane not being parallel to the first plane when the body is in the closed position, wherein: the first arm comprises a twist at a distal end of the first arm; and the second arm comprises a twist at a distal end of the second arm (claim 1), wherein an angle between the first plane defined by the first arm and the second plane defined by the second arm is from about 10 degrees to about 70 degrees (claim 9), and wherein an angle between the first plane defined by the first arm and the second plane defined by the second arm is about 44 degrees (claim 10).  
Bass teaches a surgical retractor (100) (see Fig. 1) which comprises a main body (104 and 116), further comprising:
A first arm unit (106, 108, and 112), comprising: a first arm (106 and 108) and a first strut (112) which defines a first plane; and 
	A second arm unit (118, 120, and 122), comprising: a second arm (118 and 120) and a second strut (122) which defines the second plane, wherein:
	The arms are configured such that the first and second planes are not parallel (see Fig. 5, noting that the arms are clearly twisted such that they are disclosed at different angles relative to the base), wherein the arms further comprise a twist at their respective distal ends (see the twisted arms in Fig. 1, also see Para. [0023]), and furthermore wherein the angle between the first and second planes as 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arms of Sauer to have the twist (claim 1) of Bass, such that the planes of the struts are not parallel (claim 1), allowing for different angles of insertion such that the blades fall at an angle between 10 and 70 degrees (claim 9), and specifically about 44 degrees (claim 10), as the twisted arms will allow for a varied angulation which may be ideal for certain operations wherein the internal region requires greater retraction than the skin (see Para. [0023]).

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. Applicant claims that the teaching of a single, unitary arm is not taught by Bass, however, as outlined above, Bass is not relied upon for this teaching, as it is disclosed by Sauer, see the above rejection. Furthermore, applicant argues that Bass does not teach the twist claimed in amended claim 1. There is no specific requirement as to whereon the arm the twist must occur, but rather, only a relative location is specified; the claim states that “wherein a portion of the first arm adjacent to the distal end comprises a twist,” along with a likewise recitation regarding the second arm. Looking at Fig. 1 of Bass, you can see that the proximal end of the arm lays flat along the longitudinal axis, and as the arm moves to the distal end, the angle of the arm becomes twisted. Now imagine, as is disclosed by the 103 rejection, that the unitary, cambered arm of Sauer comprise a twist along the distal part of the arm as taught by Bass. This modification would allow for a larger area to be seen inside of the patient, see Para. [0023]. To further clarify the twist in question, see the labeled diagram of Fig. 1 below.

    PNG
    media_image3.png
    294
    580
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773